Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.	The pending claims 1-20 are presented for examination.

Double Patenting
2.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Palmer (US Patent 10,754,828 B2, hereinafter “Palmer”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. It is noted that the claims in the Application No. 17/001,629 do not specify “associating, by the management functionality utilizing the records identifiers, the records that match the records searching criteria and that are stored on the disparate data storage systems with a records management policy”. On the other hand, Bentley et al (US 20070271308 A1) hereinafter “Bentley.” Teaches this limitation in [0049], [0093] and [0094]. One of ordinary skill in the art would at the time the invention was made to combine the teaching of Bentley and Palmer because Bentley’s teaching would have allowed Palmer to overcome the drawback of the complexity and difficulty of providing conventional retention management systems with direct electronic access (Bentley [0003]).  Therefore, ““associating, by the management functionality utilizing the records identifiers, the records that match the records searching criteria and that are stored on the disparate data storage systems with a records management policy”” is an obvious variant of the instant invention. 
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-2, 5-6, 8-9, 12-13, 15-16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer (US 20080319943 A1) hereinafter “Fischer.” 

Regarding claim 1, Fischer discloses a method, comprising:
receiving, by a management functionality executing on a processor, a search request from a user device, the search request containing records searching criteria (Ficher [0051] – [0052] e.g. In general, search tool 310 is configured to receive a search request from the user, such as the entry of a set of keywords, and activate the federated search. For example, search tool 310 [as receiving, by a management functionality (e.g. federated search tool 310 comprises a search manager) executing on a processor, a search request from a user device (e.g. receive a search request from the user), the search request containing records searching criteria (e.g. keyword)] may be implemented as a Java applet that interfaces with a corresponding servlet running on application server 202 to perform a federated search. In this embodiment, open overlay 106 performs most of the functions to accomplish the federated search; following is the definition of Federated search from Wikipedia: Federated search is an information retrieval technology that allows the simultaneous search of multiple searchable resources. A user makes a single query request which is distributed to the search engines, databases or other query engines participating in the ;
sending, by the management functionality, a query containing the records searching criteria in a common data model format to a query interface (Ficher [0033], [0063] – [0064] e.g. [0033] Messaging server 204 may be configured to handle a wide variety of data and may handle data that is in any format.  For example, information from clients 102 may be in the form of an extensible markup language (XML) file or a network location, such as a uniform resource locator (URL) on the Internet [as
sending, by the management functionality, a query containing the records searching criteria in a common data model (e.g. search engine 210/Query engine 402 is responsible for routing queries for the federated search to the appropriate information sources) format (e.g. information from clients 102 may be in the form of an extensible markup language (XML) file) to a query interface (e.g. plugging 404: plugins 404 may implement an application Query engine 402 is responsible for routing queries for the federated search to the appropriate information sources, such as online services 104, translate the queries into an appropriate format, and send the queries to the appropriate information source, for example, via network 108.  [0064] Plugins 404 are software that assist query engine 402 interact with the various information sources that are the subject of the federated search.  For example, plugins 404 may implement an application programming interface to format a query); 
translating or interpreting, by the query interface, the query in the common data model format into requests for the disparate data storage systems, wherein the disparate data storage systems receive the requests from the query interface, identify records that match the records searching criteria (Ficher [0063] – [0064] e.g. [0063] Query engine 402 is responsible for routing queries for the federated search to the appropriate information sources, such as online services 104, translate the queries into an appropriate format, and send the queries to the appropriate information source, for example, via network 108.  [0064] Plugins 404 are software that assist query engine 402 interact with the various information sources that are the subject of the format a query into a particular format or language.  This is because various information sources may use different formats and syntax for accepting a query [as 
translating or interpreting, by the query interface, the query in the common data model format into requests (e.g. various information sources may use different formats and syntax for accepting a query) for the disparate data storage systems, wherein the disparate data storage systems receive the requests from the query interface, identify records that match the records searching criteria (e.g. keyword)]), and return record identifiers of the records to the query interface (Ficher [0066] – [0072] and Fig. 5 e.g. [0066] In order to illustrate some of the features of search tool 310, FIG. 5 is now provided to illustrate a search result stream.  As shown, the search result stream may be a dynamic display provided to a user that indicates various results in a "stacked" format as they arrive or in batches.  As noted, the search result stream may be provided by search tool 310, or embedded in a web page displayed by browser 304. [0069] information, such as an image or name, of person or group that originated the result in a block; or an icon dynamically retrieved to represent the origin of the result in the block, such as a website or online service or company. [0072] Blocks of the results event stream may include various details and may be updated in a cascading return record identifiers (e.g. name, icon, thumbnail) of the records to the query interface]);
communicating, by the query interface, the record identifiers (Ficher e.g. name, icon, thumbnail) to the management functionality (Ficher [0066] – [0072] and Fig. 5 e.g. [0066] In order to illustrate some of the features of search tool 310, FIG. 5 is now provided to illustrate a search result stream.  As shown, the search result stream may be a dynamic display provided to a user that indicates various results in a "stacked" format as they arrive or in batches.  As noted, the search result stream may be provided by search tool 310, or embedded in a web page displayed by browser 304. [0069] information, such as an image or name, of person or group that originated the result in a block; or an icon dynamically retrieved to represent the origin of the result in the block, such as a website or online service or company. [0072] Blocks of the results event stream may include various details and may be updated in a cascading format.  As shown, each block provides a thumbnail view of a social network by representing a user on open overlay 106 and a result is represented in that block [as
communicating, by the query interface, the record identifiers (e.g. name, icon, thumbnail) to the management functionality]).

the common data model having a set of keys mapped to semantically equivalent keys from disparate data storage systems;
translating or interpreting, by the query interface utilizing the set of keys.
Xin-Jing teaches the limitations by stating
receiving, by a management functionality executing on a processor, a search request from a user device, the search request containing records searching criteria;
sending, by the management functionality, a query containing the records searching criteria in a common data model format to a query interface, the common data model having a set of keys mapped to semantically equivalent keys from disparate data storage systems;
translating or interpreting, by the query interface utilizing the set of keys, the query in the common data model format into requests for the disparate data storage systems, wherein the disparate data storage systems receive the requests from the query interface, identify records that match the records searching criteria, and return record identifiers of the records to the query interface;
communicating, by the query interface, the record identifiers to the management functionality (Xin-Jing [0090] – [0102] e.g. [0090] In an illustrated implementation, method 400 begins at 402 with server 102 receiving a query online, such as query 108 of FIG. 1. server 102 determines semantic classes of a query. [0092] At 406, server 102 identifies analogous terms associated with each of the semantic classes of the query.  For example, server 102 identifies analogous terms in the semantic class information provided by semantic class extractor 114. [0094] At 410, server 102 formulates requests.  In an aspect, server 102 formulates requests associated with analogous terms.  For example, server 102 ranks analogous terms and selects a top ranked subset of the analogous terms, and formulates requests where each request includes a unique analogous term of the top ranked subset of the analogous terms.  Server 102 may employ heuristics, known term mappings, or other methods, to identify terms related to surrounding text, semantic class(es), analogous items, or other, that may result in a sementic gap. [0096] At 414, server 102 obtains web images.  For example, server 102 may obtain web images using each of the formulated requests.  In an aspect, server 102 uses the formulated requests to obtain web images online, for example, from commercial image search engine(s) 116, as shown in FIG. 1.  In one aspect, server 102 may rank web images based on their relevance to their associated formulated request.  In another aspect, server 102 ranks web images based on a number of available near-duplicate images for each web image. [0097] Server 102 may maintain a relationship between each web image and its associated near-duplicate images, the associated formulated request and the associated semantic class of each web image. [0102] At 424, server 102 selects at least one representative image from each denoised image set as an image answer for the search query.  For example, server 102 may rank the images in each denoised image set based in part on a relevance score that measures an alignment or similarity of each image with its corresponding semantic class and/or a confidence score proportional to a number of nearest neighbors associated with each image [as
receiving, by a management functionality executing on a processor, a search request (e.g. a query) from a user device, the search request containing records searching criteria (e.g. query term);
sending, by the management functionality, a query (e.g. a query) containing the records searching criteria in a common data model format to a query interface, the common data model having a set of keys mapped (e.g. a term mappings) to semantically equivalent keys (e.g. semantic class(es), analogous items) from disparate data storage systems (e.g. search engine(s) 116);
translating (e.g. translation) or interpreting, by the query interface utilizing the set of keys, the query in the common data model format into requests for the disparate data storage systems, wherein the disparate data storage systems receive the requests from the query interface, identify records that match the records searching criteria (e.g. relevance to their associated formulated request), and return record identifiers of the records to the query interface;
to the management functionality].  Server 102 may further rank images using a scoring function, such as the scoring function of equation (2), shown above).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Xin-Jing’s teaching would have allowed Fischer to provide methods and system of search that efficiently provide results of interest to the user (Fischer [0008]).
Although Fischer and Xin-Jing combination substantially teaches the claimed invention, they do not explicitly indicate
associating, by the management functionality utilizing the records identifiers, the records that match the records searching criteria and that are stored on the disparate data storage systems with a records management policy.
Bentley teaches the limitations by stating
associating, by the management functionality utilizing the records identifiers, the records that match the records searching criteria and that are stored on the disparate data storage systems with a records management policy (Bentley [0049], [0093] – [0094] e.g. [0049] Record class table 305 stores information relating to record classes.  As described above, record classes are employed to categorize information assets according to business purpose and/or use, so that the retention of the information assets may be managed in a consistent manner, such as to satisfy legal and/or business requirements.  The fields stored in this table may include, for user to specify a retention period for each selected record class.  The user may select a type of retention period for the considered record class by selecting from a list of types shown in dropdown box 733.  [0094] Using the screen interface of FIG. 7G, the user may add one or more record classes to the retention schedule.  Specifically, by clicking on any or all of checkboxes 751, the user may add one or more record classes to the retention schedule, such that the information assets in the chosen record classes will be managed as defined by the retention schedule.  Upon selecting one or more additional record classes, the user may click on button 753 such that the user reverts to the screen interface of FIG. 7F to set the retention schedule for each chosen record class.  By clicking button 755, the user may cause all of checkboxes 751 to).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Bentley’s teaching would have allowed Fischer and Xin-Jing combination to provide methods and system of search that efficiently provide results of interest to the user (Fischer [0008]).

Regarding claim 2, Bentley discloses associating, by the management functionality utilizing the records identifiers, the records with an event classification (Bentley [0006] – [0007] e.g. (B) defining a retention schedule which specifies a retention event for the information assets in at least one record class).

Regarding claim 5, Bentley discloses copying, by the management functionality, the records from the disparate data storage systems into a hold repository (Bentley [0031], [0038], [0055] e.g. [0055] Retention hold table 335 stores information relating to holds placed on certain information assets that are needed by the organization, so that the information is not inadvertently destroyed.  For example, a retention hold may be placed on information assets needed for an ongoing litigation.  The fields stored in this table may include a retention hold identifier, title, description, status, authorizing party, implementation notes, review date, attachment, forecast release date, creating party, and assigned to (record) class).

Regarding claim 6, Fischer discloses wherein the management functionality comprises an application service hosted on a server computer (Ficher [0051] – [0052], [0056] e.g. In general, search tool 310 .

 Regarding claim 8, claim 8 contains limitations similar to those of claim 1 above and thus stands rejected for substantially the same reason.
 
Regarding claim 9, claim 9 contains limitations similar to those of claim 2 above and thus stands rejected for substantially the same reason.

Regarding claim 12, claim 5 contains limitations similar to those of claim 2 above and thus stands rejected for substantially the same reason.

Regarding claim 13, Bentley discloses wherein the hold repository communicates with the disparate data storage systems through the management functionality (Bentley [0049], [0093] – [0094] and Fig. 7).

Regarding claim 15, claim 15 contains limitations similar to those of claim 1 above and thus stands rejected for substantially the same reason.



Regarding claim 19, claim 5 contains limitations similar to those of claim 2 above and thus stands rejected for substantially the same reason.


6.	Claims 3, 10, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer in view of Xin-Jing and Bentley, and further in view of Abnous et al (US 8,819,048 B1) hereinafter “Abnous.”

Regarding claim 3, 
Although Fischer, Xin-Jing and Bentley combination substantially teaches the claimed invention, they do not explicitly indicate
wherein, through the event classification, the records are associated with a schedule that defines a lifecycle of the records.
Abnous teach the limitations by stating 
wherein, through the event classification, the records are associated with a schedule that defines a lifecycle of the records (Abnous Abs; Fig 3; Col 5, line 39 – Col 6, line 5 - Note the cited portions specifically disclose lifecycle control of important legal documents for a given required period of time).


Regarding claim 10, claim 10 contains limitations similar to those of claim 3 above and thus stands rejected for substantially the same reason.

Regarding claim 17, claim 17 contains limitations similar to those of claim 3 above and thus stands rejected for substantially the same reason.

7.	Claims 4, 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer in view of Xin-Jing and Bentley, and further in view of Haugsnes et al (US 8,914,406 B1) hereinafter “Haugsnes”.

Regarding claim 4, 
Although Fischer, Xin-Jing and Bentley combination substantially teaches the claimed invention, they do not explicitly indicate
representing, by the management functionality, the records in a proxy node, the proxy node having a one-to-many relationship with the disparate data storage systems.
Haugsnes teach the limitations by stating 
representing, by the management functionality, the records in a proxy node, the proxy node having a one-to-many relationship with the disparate data storage systems (Haugsnes col. 20 lines 41-54 e.g. (76)    Inbound traffic is received at a proxy site associated with a specific client, and default processing is performed on this message, such as for example metadata archiving and basic antivirus and malware scanning, per function blocks 517 and 519.  A suite of services selected by the client administrator is then invoked depending on the client specified configuration, for example, as stored as a record in association with the client per block 521; this set of services can include a string of services such as was diagrammatically indicated in FIG. 3C, with each selected service once again being implemented as a virtual machine.  Traffic received at the proxy site is routed to VMs in the specified sequence (523) with load monitoring and balancing within any pre-authorized bandwidth limits established by the client record being automatically performed (per numeral 525).  As mentioned, this load balancing can be effected by scripting or in other well-known manner).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Haugsnes’s teaching would have allowed Fischer, Xin-Jing, and Bentley combination to provide methods and system of search that efficiently provide results of interest to the user (Fischer [0008]).

Regarding claim 11, claim 11 contains limitations similar to those of claim 4 above and thus stands rejected for substantially the same reason.

Regarding claim 18, claim 18 contains limitations similar to those of claim 4 above and thus stands rejected for substantially the same reason.

8.	Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer in view of Xin-Jing and Bentley, and further in view of Claux et al (US 20130198623 A1) hereinafter “Claux.”

Regarding claim 7, 
Although Fischer, Xin-Jing and Bentley combination substantially teaches the claimed invention, they do not explicitly indicate
wherein the management functionality comprises an extension of a records management application.
Claux teach the limitations by stating 
wherein the management functionality comprises an extension of a records management application (Claux [0013], [0018] – [0019] e.g. [0013] Software application extensions are computer-executable program modules that may provide additional information displays and/or functionality to existing software applications.  Such extensions may be distributed by the original developer of the software application and/or developed by companies and/or management application 130 may be operative to provide information technology (IT) administrators with a centralized interface for managing extension settings and access permissions on a per-user, user group, and/or organization wide basis. [0019] FIG. 2A is a block diagram of a user interface 200 for providing dynamic extension views.  User interface 200 may comprise a conversation pane 205 comprising a plurality of messages 210(A)-(G)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Claux’s teaching would have allowed Fischer, Xin-Jing and Bentley combination to provide methods and system of search that efficiently provide results of interest to the user (Fischer [0008]).

s 14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer in view of Xin-Jing and Bentley, and further in view of Catahan et al (US 20070265944 A1) hereinafter “Catahan”.

Regarding claim 14, 
Although Fischer, Xin-Jing and Bentley combination substantially teaches the claimed invention, they do not explicitly indicate
wherein the hold repository communicates with the disparate data storage systems through the management functionality and an integration layer having an asynchronous messaging and integration services.
Catahan teach the limitations by stating 
wherein the hold repository communicates with the disparate data storage systems through the management functionality and an integration layer having an asynchronous messaging and integration services (Catahan [0002] – [0003], [0026] e.g. [0002] Embodiments of the invention relate generally to computer software application, and more specifically to common data object formats for such applications. [0003] Various business entities, such as companies, store information electronically in furtherance of their business needs.  These companies may have extensive databases of information that include customer tables, supplier tables, employee tables, and so on.  The structure of the database system (schemas) and the data object format (DOF) of each database may be customized to help meet the business needs management application program may use a DOF that is very different from the DOF used by an accounting program. [0026] Each business system 301 may have an adapter 302 that is appropriate to the protocol of the transport layer 311.  For example, the transport mechanism may use communications protocols such as TCP/IP.  The transport layer may provide a messaging service for queuing, for guaranteeing delivery of messages, and for handling both synchronous and asynchronous messaging).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Catahan’s teaching would have allowed Fischer, Xin-Jing, and Bentley combination to provide methods and system of search that efficiently provide results of interest to the user (Fischer [0008]).

Regarding claim 20, claim 14 contains limitations similar to those of claim 4 above and thus stands rejected for substantially the same reason.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
10.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
11.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



66



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
December 3, 2021